UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6603



EDWIN WAYNE JOYCE,

                                            Plaintiff - Appellant,

          versus

ALVAN P. PUGH,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CA-95-132-2)


Submitted:   October 31, 1996          Decided:     November 25, 1996


Before HALL, Circuit Judge, and BUTZNER and PHILLIPS, Senior Cir-
cuit Judges.

Affirmed by unpublished per curiam opinion.


Edwin Wayne Joyce, Appellant Pro Se. Alvan P. Pugh, GAVIN, COX,
PUGH, GAVIN & GAVIN, Asheboro, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting his

motion to voluntarily dismiss his 42 U.S.C. § 1983 (1994) action,

but requiring that he pay the filing fee and be represented by an

attorney if he chooses to refile this action. We have reviewed the

record and the district court's opinion accepting the magistrate
judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Joyce v. Pugh,
No. CA-95-132-2 (M.D.N.C. Mar. 27, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2